In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-18-00359-CV
        ___________________________

      MARCUS A. MARTINEZ, Appellant

                        V.

PRINCETON VENTURES GROUP, LLC, Appellee


   On Appeal from County Court at Law No. 1
            Tarrant County, Texas
        Trial Court No. 2018-006231-1


    Before Sudderth, C.J.; Gabriel and Kerr, JJ.
       Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On March 25, 2019, we notified appellant that his brief had not been filed as

the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could

dismiss the appeal for want of prosecution unless, within ten days, he filed with the

court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and his need for an extension. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have received no response.

      Because appellant has failed to file a brief even after we afforded him an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                       Per Curiam

Delivered: May 2, 2019




                                            2